 Case 3:17-cv-00450-TSL-RHW Document 39 Filed 10/15/18 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

MARCIA L. SMITH                                                 PLAINTIFF

VS.                                 CIVIL ACTION NO. 3:17CV450TSL-RHW

UNITED OF OMAHA LIFE INSURANCE                                 DEFENDANTS
COMPANY AND MUTUAL OF OMAHA
INSURANCE COMPANY

                             FINAL JUDGMENT

       In accordance with the court’s orders of May 21, 2018 and

October 4, 2018, it is hereby ordered and adjudged that final

judgment is entered in favor of Plaintiff Marcia L. Smith and

against Defendant United of Omaha Life Insurance Company for the

following:

1.     Reinstatement of Plaintiff's long term disability benefits;

2.     Prejudgment and post-judgment interest on past due benefits

in the amount of 8% per annum;

3.      Future benefits for so long as Plaintiff remains disabled

under the terms of the plan; and

4.     Reasonable attorney's fees, which shall be supported by

motion submitted within thirty-one days of entry of this order,

with this proviso: Should defendant timely file a notice of

appeal, consideration of attorney’s fees will be stayed pending

resolution of the appeal; and

5.    All costs of court.

       SO ORDERED this the 15th day of October, 2018.



                                 /s/ Tom S. Lee
                                 UNITED STATES DISTRICT JUDGE
